Citation Nr: 1639844	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  03-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2002 rating decision.  That rating decision denied claims for service connection for PTSD and for an acquired psychiatric disorder other than PTSD (specifically, bipolar disorder).  The Veteran appealed both issues to the Board but he withdrew the issue of service connection for bipolar disorder at a hearing before the undersigned Veterans Law Judge in June 2005.  

The issue subsequently came before the Board in November 2005, at which time the Board remanded for additional development.  The Board denied the Veteran's claim for service connection for PTSD when it was returned in September 2009.  The Veteran timely appealed the decision to the Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated the September 2009 Board decision and remanded the Veteran's claim pursuant to a joint motion for remand (JMR).  The matter was returned to the Board in December 2011, and the Board remanded for action consistent with the terms of the JMR.  After determining that additional development was necessary, the Board remanded the matter again in August 2014 for VA to obtain relevant records from Social Security Administration (SSA), a hospital in Ankara, New Jersey, Douglas Gardens Mental Health Clinic in Miami Beach, Florida, and the Poggioreale prison in Naples, Italy.  The Board also took jurisdiction over and remanded the Veteran's service connection claim for tinnitus.

The Veteran's claim for service connection for tinnitus was granted in an October 2015 rating decision, effective June 25, 2010.  Thus, this issue is not before the Board at this time.

The issue of service connection for PTSD has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the August 2014 Board remand.  Specifically, after several attempts, the RO successfully submitted a request to the Poggioreale prison for health records pertaining to the Veteran on August 13, 2015.  On August 28, 2015, the RO submitted another request for relevant medical records as well as records regarding any stabbings or murders that took place during the Veteran's imprisonment.  A deferred rating decision from August 28, 2015 noted that the letter should be "hand carried to IPC for foreign postage," similarly to the August 13, 2015 letter.  On September 20, 2015, VA received a response from the Poggioreale prison that referenced the August 13, 2015 letter and stated, after certified translation, "[n]othing should be noted in relation to relevant health data."  The prison did not reference VA's request for records documenting deaths, including stabbings or murders, at the prison.  Given that the August 28, 2015 document was submitted in the same manner as the August 13, 2015 letter, it is likely that the August 28, 2015 document was successfully sent and received, and the prison chose to ignore the request.  Moreover, the Board attempted to obtain records from SSA, the hospital in Ankara, New Jersey, and the Douglas Gardens Mental Health Clinic in Miami Beach.  All three institutions, however, responded that the Veteran's records were destroyed.  The Veteran was notified of these responses in a July 7, 2015 letter and the October 2015 Supplemental Statement of the Case (SSOC).  The Board is thus satisfied that there has been substantial compliance with the Board's remand and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2016, the Veteran requested an additional 30 days for his attorney to review and respond to the most recent supplemental statement of the case.  In April 2016, the Board notified the Veteran that his appeal had been received and that he had 90 days from the date of the letter or until the Board rendered a decision in his appeal to request a change in representation or submit additional evidence.  In June 2016, the Veteran's attorney requested that the Board hold the case open for the full 90 days for additional evidence, which the Board has done.  Additional argument was received from the attorney in July 2016, but nothing further.


FINDING OF FACT

The evidence does not show an independently verifiable in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and 
(3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

The PTSD diagnosis must be made in accordance with 38 C.F.R. § 4.125(a), which mandates that all mental disorder diagnoses must conform to the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders, including PTSD, and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran's claim was certified to the Board prior to August 4, 2014, the claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must also be considered using the DSM-IV criteria. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) was amended in March 2002, as follows: 

(3) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f). 

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
PTSD Claim Analysis

The Veteran contends that his PTSD stems from the time during service in which he was incarcerated in an Italian prison.  Specifically, in an August 2013 statement, he stated that he witnessed almost daily fighting, multiple stabbings, and sexual assaults at the prison.  On one incident, the Veteran reported that he was injected with a needle by a guard and woke up naked in "the hole," which was a pitch black cell with nothing but a hole in the floor.  He stated that he was confined to this space for three days.  The Veteran contended that he began having nightmares about his experiences immediately following release from prison.  To avoid nightmares, he went days without sleep.  He reported that he lost trust in people, suffered from depression, was angry, had difficulty making decisions, suffered from severe mood swings, and self-medicated with alcohol for approximately fifteen years.  In 1995, when he underwent rehabilitation for substance abuse, the Veteran reported that the nightmares began again.  He stated that he has no relationships with anyone, including his own family, with whom he has not had contact since the mid-1980s, and that he was homeless due to his PTSD.

Service personnel records show that the Veteran was arrested by the Italian National Police in April 1980, and charged with possession of approximately one kilogram of hashish and a deadly weapon.  The Veteran was confined at the Poggioreale Prison in Naples, Italy, pending an initial hearing.  At the initial hearing, an Italian magistrate deemed ongoing incarceration appropriate.  In July 1980, the Veteran was transferred out of Italy by United States military officials without objection from Italian authorities.  The Veteran was later tried by an Italian civil court in absentia; the outcome of the case is not of record. 

Service personnel records further indicate that the Veteran was under consideration for discharge at the convenience of the government based on this and other disciplinary issues during his active duty service.  In a memorandum dated September 1980, a synopsis of the Veteran's disciplinary record was provided. According to this memorandum, the Veteran was subject to non-judicial punishment in January 1980 for disrespecting a superior, disobeying a lawful order from that superior, and breach of peace in the form of an assault.  In February 1980, in addition to a monetary fine, the Veteran was placed on restriction and given extra duties for a period of 25 days based on four specifications of assault.  In October 1980, the Veteran was administratively discharged from active duty service, honorably, at the "[d]iscretion of the Commander Naval Military Personnel Command" and he signed an agreement in which he acknowledged being deemed ineligible for re-enlistment. 

The Veteran's service treatment records do not reveal complaints of or treatment for PTSD or any related symptoms.  Upon clinical evaluation during the October 1980 discharge examination, the Veteran was deemed normal in terms of psychiatric symptomatology.

Beginning in November 1999, treatment reports indicate that the Veteran was diagnosed with bipolar disorder.  In September 2000, the Veteran was referred for a psychological consultation concerning his bipolar disorder.  During this consultation, the Veteran reported that the majority of his symptoms and behavior changes started approximately five years prior, when he entered a rehabilitation program.  He stated that entering this rehabilitation program ended his 20-year addiction to cocaine and alcohol.  The Veteran reported that he experimented with tetrahydrocannabinol and hashish while on active duty service and that he spent six months in an Italian prison for possession of hashish.  Significantly, the Veteran did not mention his experiences while in the Italian prison during this consultation. He did state that he had been arrested 10 to 15 times for possession of cocaine post-service.

In March 2001, treatment reports indicate that the Veteran exhibited symptoms consistent with PTSD based upon his reports of the trauma he experienced while in the Italian prison. 

In June 2001, the Veteran submitted the claim of entitlement to service connection for PTSD currently before the Board.  In September 2001, the Veteran submitted his responses to a PTSD questionnaire.  When asked to detail his in-service stressors, the Veteran responded that he was arrested by Italian civilian police on the charge of possession of hashish.  The Veteran asserted the following experiences occurred while in prison: he witnessed homosexual activity daily; was forced to eat meals out of a trash can; wore the same clothes for the entirety of his 105 day confinement; was forced to endure no running water, plumbing, or heat; was not able to bathe; witnessed physical assaults, stabbings, and murders; was unable to speak Italian and, thus, could not communicate; was injected with an unknown substance via a hypodermic needle by a prison guard, taken to "the hole," and woke up naked in a pitch black cell that had nothing but a hole in the center of the floor; was led to believe that his trial would take several years to accomplish; and he experienced loss of freedom and fear for his life. 

After June 2001, ongoing VA treatment reports demonstrate that the Veteran attended group and individual therapy sessions to treat bipolar disorder and "reported PTSD symptoms."  In April 2003, after reporting his experiences while imprisoned in Italy, the Veteran's condition was diagnosed as non-combat PTSD. In June 2005, psychiatric records show that the Veteran reported experiencing insomnia and nightmares of imprisonment in Italy. 

During the June 2005 Board hearing, the Veteran testified as to the circumstances leading up to and the conditions of his 105-day confinement in the Italian prison. The Veteran further testified that he self-medicated with alcohol and drugs for 15 years after his discharge from active duty service.  He also testified that, once he entered a rehabilitation program and stopped his longstanding substance abuse, his PTSD manifested.  When asked if he discussed his experiences in prison with any fellow service members or if he interacted with any service members both before and after his confinement, the Veteran testified that he did not return to his previous duty station, did not discuss his ordeal with anyone, and that he did not maintain contact with any fellow service members after his discharge. 

In November 2005, the Board remanded the Veteran's case for further development concerning the personal assault aspect of his PTSD claim pursuant to the then recent amendments to 38 C.F.R. § 3.304(f).  In August 2006, the RO issued a personal assault development letter, notifying the Veteran of the types of evidence that he could submit in support of his claim, including letters from fellow service members.  Subsequently, the Veteran provided two statements from fellow service members in June 2008.  The first statement was undated, typed, and signed by an individual named D.C.  According to D.C., he knew the Veteran before and after his confinement in the Italian prison and he alleged that the circumstances of the Veteran's confinement "totally ruined his life.  It is similar to Dr. Jekyll and Mr. Hyde.  If you would have met him then, you would not think this is the same person.  Today, he is similar to a zombie."  D.C. did not provide any personally identifying information in his statement. 

The other supporting statement was handwritten by a fellow service member named K.K. in April 2008.  Significantly, K.K. also did not provide any personally identifying information.  K.K. stated that he was from the same area of the country as the Veteran, that they met in boot camp, and were reunited aboard the U.S.S. Albany during their active duty service.  According to K.K., he and the Veteran were "best friends" during active duty service.  Before his prison term, K.K. described the Veteran as "very happy, enthusiastic, and motivated," and that his "presence, motivating style of speech, and great smile would shape and form the atmosphere wherever [they] went into a positive and energetic experience."  K.K. reported that this changed after the Veteran was imprisoned.  According to K.K., the captain of the ship announced that the military "was using him as an example" and that the Veteran was going to remain in prison to demonstrate that those activities would not be tolerated.  K.K. did not hear from or see the Veteran for the remainder of his active duty service. 

In 1982, K.K. managed to contact the Veteran via one of the Veteran's family members.  When he first spoke with the Veteran, K.K. did not recognize him and found the Veteran to be quiet and very negative.  According to K.K., over the years, the Veteran slowly opened up to him, describing what happened to him in the Italian prison.  Over the course of their post-service relationship, K.K. noted that the Veteran had mood swings, anger problems; irritability, difficulties sleeping, nightmares, and no interest in anything.  Although he stated that the Veteran had "avoided him for a couple of years" on a few occasions, K.K. stated that he and the Veteran remained in contact to the present day. 



The Veteran submitted a statement in support of his claim, dated June 2008.  In this statement the Veteran described how PTSD has affected his life and what symptoms he has experienced.  Further, the Veteran stated that, when he was released from the Italian prison, he was given the choice to be honorably discharged or continue on active duty service.  However, based on a medical examination conducted in Naples, Italy and based on the observations of "others," the Veteran asserted that he was deemed "not psychologically fit for duty."  The Veteran contended that, as a result of still being in "the state of shock," he agreed to an honorable discharge. 

The Board issued a decision denying the Veteran's claim for service connection in September 2009.  The denial was appealed and the matter was remanded to the Board to obtain corroborating records from the Poggioreale prison.  The Board remanded the issue in December 2011 to obtain records that related to the Veteran's imprisonment and again in August 2014 to obtain records from SSA, a hospital in Ankara, New Jersey, Douglas Gardens Mental Health Clinic in Miami Beach, Florida, and the Poggioreale prison in Naples, Italy.  As discussed in detail in the introduction, VA attempted to obtain relevant records from SSA, the hospital in Ankara, New Jersey, and Douglas Gardens Mental Health Clinic in Miami Beach, Florida.  Those institutions indicated that the Veteran's records had been destroyed.  Additionally, the Poggioreale prison in Naples, Italy indicated that there were no relevant health records for the Veteran and did not respond to VA's request for records related to stabbings or murders that occurred during the Veteran's incarceration.

VA records from Bay Pines VA HCS are associated with the record.  They show that the Veteran was referred for a PTSD consultation in January 2010.  During the consultation, he reported "recurrent 'upsetting memories' of traumatic experience [] related to spending 6 months in prison in Italy . . . and witnessing 'killings and abnormal sexual behaviors between prisoners.'"  He denied experiencing any sexual trauma to his person during his imprisonment.  The Veteran reported a history of alcohol abuse that lasted 16 years but reported that it has been in remission since 1995.  He also reported that he had not had contact with his immediate family for over 20 years.  The consulting social worker diagnosed him with PTSD, alcohol dependence in remission, and bipolar disorder, by report, and assigned a GAF score of 50.  Subsequent records show that the Veteran received regular treatment for PTSD.

The Veteran submitted several pieces of evidence from the internet to support his claim.  In February 2013, his representative submitted a New York Times article from February 1995 that reported on an 'overcrowding crisis' in Italian prisons.  The article mentioned that a "series of inmate deaths and suicides in the first weeks of this year raised a storm of criticism about the inadequacy of the prison health care system, while others question the high proportion of prisoners held for months, sometimes even years, awaiting trial."  The article continued on to report that the overcrowding "has created what many have described as third-world conditions inside Italian prisons," particularly in big cities where "inmates [are] routinely packed into cramped, filthy cells, often with only holes in the ground for toilets."   The Veteran's representative also included, in his cover letter, several links to google searches regarding the treatment of inmates at the Poggioreale Prison for review.  A 1983 article from Star News reported that the inmates from the Poggioreale Prison went on a hunger strike for better prison conditions, an end to life sentences, repeal of a law that allows suspected terrorists to be held as long as 10 years and eight months before trial, and amnesty for a jailed Marxist university teacher.  A June 1972 article from The Leader-Post reported that a thousand convicts revolted against their guards at the Poggioreale prison, and demanded better facilities and less overcrowding.

In February 2015, the Veteran obtained an examination for his PTSD, completed by a private psychiatrist who utilized VA's PTSD Disability Benefits Questionnaire for the examination.  He was diagnosed with PTSD, Bipolar Disorder, Panic Disorder with Agoraphobia, and a fourth unknown disorder.  The examiner noted that it is possible to differentiate what symptoms are attributed to which diagnosis, but did not list which symptoms.  In the examination report, the Veteran's prior medical history was noted, including the Veteran was diagnosed with Bipolar Disorder in 1995, was receiving SSDI, and was hospitalized in Ancora, New Jersey for four months due to a suicide attempt.  Additionally, the examiner discussed several prior mental health consultations, including from September 2000, May 2001, and January 2010, the details of which surrounded the Veteran's mental health problems and their relation to his imprisonment in Italy.  The examiner concluded that the Veteran's PTSD was at least as likely as not related to his incarceration at Poggioreale prison. 

The Veteran submitted more internet articles in support of his claim in November 2015.  One article, from the Milwaukee Journal in June 1972, reported that two thousand prisoners from Poggioreale prison rioted after "a night of violence in which three inmates were felled by gun-fire."  The rioting allegedly began when prisoners requested to see the prison director to complain about overcrowding, poor food, and poor treatment.  Other reports stated that the rioting began after prison officials refused to let inmates watch the television broadcast of a soccer final.  An article from an unknown source, dated July 1982, reported that inmates from Poggioreale prison rioted for greater protection after one prisoner took five prison officials hostage and murdered another prisoner with a knife.  The Veteran also submitted a report published by Amnesty International in May 1993 that described allegations made during 1992 and 1993 regarding ill-treatment by prison guards in numerous Italian prisons, including Poggioreale prison.  The allegations contended between 200-250 prisoners were taken to isolation cells and beaten by prison guards.  The Minister of Justice wrote to Amnesty International and stated that no ill-treatment had been perpetrated against prisoners; rather, misunderstandings were created by the fact that severe restrictions were imposed upon criminals condemned for mafia crimes.  

Preliminarily, the Board finds that the evidence of record does not show that the Veteran participated in combat and, thus, his assertions of in-service stressors are not sufficient to establish their occurrence.  Rather, the in-service stressors must be established by official service records or other credible supporting evidence.  See  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002).

With respect to his June 2008 statement, the Veteran claimed that he was given the choice to be honorably discharged or continue on active duty service.  Nonetheless, he asserted that his choice was taken away from him because, as the result of a medical examination, he was deemed psychologically unfit for duty and discharged.  The Veteran's service personnel records, however, clearly indicate that he was under consideration for a discharge at the convenience of the government based on various disciplinary issues, including the Veteran's arrest and imprisonment for possession of approximately one kilogram of hashish and possession of a deadly weapon.  A service personnel record from October 6, 1980 documents the Veteran's knowledge that he was being considered for convenience of the government discharge.  Ultimately, the records show that the Veteran was administratively discharged at the discretion of the Commander Naval Military Personnel Command and deemed ineligible for re-enlistment.  

Furthermore, the Veteran's October 1980 separation examination contains no reference to symptoms associated with psychological trauma or a psychiatric disorder and, in fact, he was found normal upon clinical evaluation.  An examination report demonstrating that he was deemed psychologically unfit for duty was not among the Veteran's service treatment or personnel records and was not separately submitted by the Veteran.  Thus, the Board finds the Veteran's unsubstantiated June 2008 statement not credible and will assign it little or no probative value as it is contradicted by the contemporaneous service records. 

At the June 2005 Board hearing, the Veteran testified that he did not return to his previous duty post after his release from prison, did not discuss what happened during his confinement with anyone, and did not maintain contact with any fellow service members after his discharge.  This testimony stands in stark contrast to the Veteran's ability to subsequently locate two fellow service members willing to submit statements on his behalf, including a service member with whom he was allegedly best friends during active duty service and maintained contact to this day.  Further, K.K. stated that he and the Veteran did, in fact, remain in touch on a semi-regular basis during and after 1982.  This post-service communication was seemingly so extensive as to allow K.K. to make thorough observations with respect to the Veteran's PTSD symptomatology.  

Additionally, K.K.'s handwritten statement bore an uncanny resemblance to the Veteran's own handwriting, as demonstrated in several handwritten documents submitted by the Veteran.  Specifically, the Veteran and K.K. both uniquely spelled the Veteran's name with two capital "Ls" in the middle, and wrote many letters similarly, including "d," "e," and "y."  Notably, the Board discussed this in the September 2009 denial and provided the reasons for discounting the credibility of this particular lay statement.  Since that denial, neither the Veteran nor his representative have subsequently argued the veracity of K.K.'s statement or submitted another statement from K.K. or disputed the Board's statements as to the remarkable similarity between the Veteran's handwriting and the alleged statement from K.K.  In light of the handwriting similarities and the conflict between the Veteran's June 2005 testimony and K.K.'s subsequent letter, the Board finds that K.K.'s statement lacks credibility. 

With respect to D.C., he stated that he served with the Veteran prior to the April 1980 arrest.  As such, he was able to develop an opinion as to the Veteran's state of being prior to the Veteran's confinement in prison.  D.C. did not, however, offer any basis for his knowledge concerning the Veteran's current condition.  Thus, D.C.'s statement lacks the specificity necessary to be probative in this matter. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)(finding that evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.).  The Board therefore finds that the buddy statements submitted in support of the Veteran's claim will be afforded little, if any, probative value. 

In sum, the Board finds that the majority of the lay evidence is not credible.  The Veteran's lay statements that he was discharged for psychological reasons and that he experienced mental health issues following his release from prison are inconsistent with and contradicted by his hearing testimony and service treatment records.  The Board also finds that the supporting buddy statements are questionable in their veracity and are inconsistent with the Veteran's testimony that he did not maintain contact with fellow service members following separation from service.  Consequently, the Board finds that these lay statements regarding the Veteran's alleged in-service stressors and their nexus to his PTSD diagnoses generally lack credibility.  

Although the Veteran's medical records show that he consistently related his PTSD to his incarceration in Italy, the Board does not consider these accounts probative evidence due to the Veteran's general lack of credibility.  Moreover, the Veteran's diagnoses of PTSD are not probative evidence because they were based on these statements.  See  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (holding that the Board is not required to grant service connection for PTSD where a physician or other health professional diagnosed PTSD based on the Veteran's asserted in-service stressors).

Additionally, the numerous articles outlining poor treatment at the Poggioreale prison do not verify the occurrence of his claimed stressors.  These articles specifically detail prisoner complaints of overcrowding or poor treatment of mafia-related prisoners.  The articles that detailed beatings or specific murders that occurred in the prison were not from the period during which the Veteran was incarcerated.   There were no details of regular sexual assault or allegations that guards drugged prisoners and locked them in the hole.  In short, the articles do not support the Veteran's contentions that the events that caused his PTSD occurred. 

In a November 2015 brief, the Veteran's representative argued that "because [the Veteran] has submitted evidence that corroborates the stressors he suffered at the prison while he was there, and VA has not been able to dispute [the Veteran's] assertions, VA must resolve any reasonable doubt in favor of [the Veteran], and accept [the Veteran's] stressor."  This is incorrect for several reasons.  First, merely because the Veteran has submitted evidence that supports his claim does not require the Board to resolve reasonable doubt in his favor.  Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, analyze the credibility and probative value of that evidence, and account for the evidence it finds persuasive or unpersuasive.  See Washington v. Nicholson, 19 Vet. App. 362, 366 (2005).  Thus, the Board is authorized to determine that evidence submitted by the Veteran lacks credibility and has little to no probative value, as it has done in this case. 
Second, to show entitlement to service connection for PTSD, the Veteran must submit "credible supporting evidence that the claimed in-service stressor occurred".  38 C.F.R. § 3.304(f) (emphasis added).  The Board has thoroughly explained why the evidence that corroborates his claimed stressors lacks credibility or support, and thus does not satisfy 38 C.F.R. § 3.304(f).  
Third, the reasonable doubt rule requires VA to resolve an issue in favor of the claimant only when reasonable doubt exists as a result of "an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim."  38 C.F.R. § 3.102.  The regulation further states that "[m]ere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine."  38 C.F.R. § 3.102 (emphasis added).  This is not the case here.  As explained above, the Board has determined that the majority of the evidence corroborating the claimed stressors lacks credibility in light of contradictory evidence and has little to no probative value.  Instead, the weight of the evidence is against a finding that the Veteran's claimed stressors occurred.  "Any right to the benefit of the doubt could only accrue when there is 'an approximate balance of positive and negative evidence.'"  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  As there is no approximate balance of positive and negative evidence, the "benefit of the doubt" rule does not apply.  See id.  

The Board therefore finds that the evidence, including the service treatment records, the Veteran's statements, buddy statements, medical evidence, and internet articles, does not independently verify the occurrence of the Veteran's asserted in-service stressors.   Although the Veteran has been diagnosed with PTSD, there is no corroboration or verification by credible supporting evidence that the Veteran's claimed stressors, upon which his diagnoses of PTSD are based, occurred.  Consequently, the evidence of record does not show a diagnosis of PTSD based on an independently verifiable in-service stressor and service connection must be denied.  Because the preponderance of the evidence is against the claim for service connection, the "benefit of the doubt" rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in November 2001, November 2005, December 2005, and August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and lay evidence submitted by the Veteran.  

The RO made numerous documented attempts to obtain relevant records from the Poggioreale prison, to no avail, as fully documented in the Introduction above.  The Veteran was notified in letters dated in March, July, and August 2015 of the attempts to obtain records from the prison and in July 2015 of attempts to obtain his Social Security records.  The information from the prison, if even kept in their normal record keeping procedures, which is unknown, is maintained by another country, and the usual rules about VA's duty to obtain government records clearly does not apply to countries other than the United States.  While VA can ask for this information, and has done so, there are no other avenues to pursue if the Italian authorities choose not to provide it.  The subsequent 2015 supplemental statements of the case further informed the Veteran of the attempts that had been made to develop his case, and the lack of response.

Although the Veteran was not afforded a VA examination for his PTSD claim, the Board finds that the threshold for providing a medical examination was not met.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record contains sufficient evidence upon which to make a decision regarding the occurrence of the Veteran's stressors.  A VA examination would not shed any light as to that issue.  Additionally, the record does not contain competent evidence that the Veteran has a compensable current disability that can be related to service.  Specifically, the Veteran's service records, medical records, and lay evidence do not indicate that the Veteran's claimed stressors occurred.  Therefore, even under the low threshold of McLendon, an examination is not warranted.

Finally, all due process considerations have been met.  Although additional evidence was received following the most recent Supplemental Statement of the Case (SSOC), including VA outpatient treatment records and VA examinations for other conditions, the Board has reviewed the evidence and determined that it is not pertinent or relevant to the issue at hand.  While treatment records dated after December 11, 2015, the date of the last SSOC, showed that the Veteran was being treated for PTSD, the records were not relevant as to the issue of the verification of the stressors.  See, e.g., Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In the factual circumstances of this case, remand for the issuance of yet another SSOC would be a mere formality with no procedural or substantive benefit to the Veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. June 18, 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  Since the evidence is not relevant and does not go to the issue at hand (corroboration of stressors), a remand for a new SSOC is not required and would only cause more delay.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


